DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The Action is responsive to Applicant’s amendment, filed on September 23, 2022. 
3.	Claims 1-32 are pending.
Continued Examination Under 37 CFR 1.114
4.	Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on September 23, 2022. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 

Terminal Disclaimer
5. 	The terminal disclaimer filed on 9/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10545994 and US 10706072 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Response to Arguments

6.	Applicant’s arguments with respect to claims 1-32 have been considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendment of the claims. Applicant argues in substance that Boyd do not discloses the “and replicating, by a second storage device, a second portion of the data to the destination storage device at the same time as the first storage device replicates the first portion of the data to the destination storage device”. However, the claim language recites a “portion” which is interpreted as a “part” of the data as claimed. Boyd discloses: (Par [0026], par [0029], “A consistency group has a consistency time for all data writes in a consistency group having a time stamp equal or earlier than the consistency time stamp. A consistency group is a collection of updates to the primary volumes such that dependent writes are secured in a consistent manner. The consistency time is the latest time to which the system guarantees that updates to the secondary volumes are consistent. Consistency groups maintain data consistency across volumes and storage devices.” And par [0035-0037]) As recited in Boyd the “consistency groups” maintain data consistency across volumes, “the updates” are a part of the data that is compared with the destination data and includes the time stamp related to the updates, which comply with the “same time” and “portion of the data”.
The Examiner suggested incorporating the specifics of the mentioned “portion”, however as amended the “replicating, by a second storage device, a second portion of the data to the destination storage device while the first storage device replicates the first portion of the data to the destination storage device” differs from the interpreted “time stamp” with updates as recited by Boyd. The Examiner believes that clarification is still needed regarding the “portion” of the data, as discussed before. However, a new art is introduced in the rejection below, complying with the differences that Boyd is apparently missing.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 1-3, 5-11, 13-20, 22-28, and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd; Kenneth Wayne; et al.  (US 2007/0220223), in view of Andrei Erofeev (US 2011/0295806), hereinafter Boyd and “Erofeev”.
As per Claim 1, Boyd discloses: 
A data replication method, comprising: replicating, by a first storage device, a first portion of data to a destination storage device; (Par [0016] and [0035], “FIG. 2 illustrates operations initiated (at block 100) by a user to implement a remote backup copy environment for the primary and secondary storage systems.”) and replicating, by a second storage device,  a second portion of the data to the destination storage device while the first storage device replicates the first portion of the data to the destination storage device, (Par [0026], par [0029], “A consistency group has a consistency time for all data writes in a consistency group having a time stamp equal or earlier than the consistency time stamp. A consistency group is a collection of updates to the primary volumes such that dependent writes are secured in a consistent manner. The consistency time is the latest time to which the system guarantees that updates to the secondary volumes are consistent. Consistency groups maintain data consistency across volumes and storage devices. Thus, when data is recovered from the secondary volumes, the recovered data will be consistent.” And par [0035-0037]) wherein the first storage device and the second storage device store the data, and wherein the first portion and the second portion are different portions of the data. (Par [0035], “Updates to the first storage locations are indicated in the first bitmap 24a. A suspended third copy relationship 34 is established (at block 106) between the second storage 6b locations in the first copy relationship 30 and the third storage 6c locations. Updates to the second storage 6c locations are indicated in the second bitmap 24b. The operations at blocks 104 and 106 may be performed by storage management code 22a, 22b or SDM 8 code used to implement the asynchronous remote copy operation.” updates are different according to modifications).
Boyd disclosed portion as interpreted, part of data, however Erofeev, specifically discloses portion of data, see Claim 1, “writing data to a temporary file on the first storage device…a second storage device, based on a portion of the data entries, a portion of the data operations to replicate data to a first location on the second storage device” and par [0054], recites “prior to (or concurrently with) data replication using one or more filter drivers 110, the data agent 236 may perform a scan of the source system 102 (e.g., the source storage device 112)” and see figures 4 and 6, which shows client computer and source storage device, having logs and replicating portions with different information to replication logs directed to replication volume 1 and replication volume 2.)
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Erofeev specifically replicating certain information as needed into the method of Boyd to take advantage of replicating different information according to asynchronous data operations.  The modification would have been obvious because one of the ordinary skills in the art would implement the data agent operations may be configured to quiesce the application based on the status (e.g., capacity) of the source logs, the replication logs and/or the destination storage device.

As per Claim 2, the rejection of Claim 1 is incorporated and Boyd discloses: 
further comprising: receiving, by the first storage device from the destination storage device, a first acquisition request for acquiring the first portion of the data; (Par [0035], “Updates to the first storage locations are indicated in the first bitmap 24a. A suspended third copy relationship 34 is established (at block 106) between the second storage 6b locations in the first copy relationship 30 and the third storage 6c locations. Updates to the second storage 6c locations are indicated in the second bitmap 24b. The operations at blocks 104 and 106 may be performed by storage management code 22a, 22b or SDM 8 code used to implement the asynchronous remote copy operation.”)  and receiving, by the second storage device from the destination storage device, a second acquisition request for acquiring the second portion of the data; (Par [0016], “In a further embodiment, the first storage system performs the switch to cause updates to be received at the second storage locations. The second storage system communicates to a data mover system information indicating that the second copy relationship is suspended.” And Par [0035], “Updates to the first storage locations are indicated in the first bitmap 24a. A suspended third copy relationship 34 is established (at block 106) between the second storage 6b locations in the first copy relationship 30 and the third storage 6c locations. Updates to the second storage 6c locations are indicated in the second bitmap 24b. The operations at blocks 104 and 106 may be performed by storage management code 22a, 22b or SDM 8 code used to implement the asynchronous remote copy operation” and par [0037], “volume as part of the first copy relationship 30, a bit is set to "one" in the secondary storage system volume "n" bitmap such as performed for the primary storage 6a volume. The SDM 8 sends a toggle command as part of the second copy relationship 32” “part” being the “portion” as claimed) wherein the first storage device replicates the first portion of the data to the destination storage device in response to the first acquisition request; (Par [0036-0037], “The updates to the primary 6a or secondary 6b storage that are copied to the third storage 6c may be maintained in cache and later destaged to the third storage 6c. In response to initiating (at block 150) the remote copy operations, the SDM 8 determines (at block 152) whether the second copy relationship 32 is active, which means the third copy relationship 34 is suspended. If (at block 152) the second copy relationship 32”) and wherein the second storage device replicates the second portion of the data to the destination storage device in response to the second acquisition request. (Par [0036-0037], “remote copy operations” with its corresponding relationships.)
Erofeev discloses that the “portion of the data” that is replicated or copied is in “response” of the specific parameters associated with a specific application. (See Par [0052], “replication agent 356 requests for a copy operation, and/or based on specific parameters or requirements associated with a particular application 108. For instance, certain data-sensitive applications may be copied more frequently than other applications in order to reduce the amount of potential data loss due to a failure occurring between copy operations…”)
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Erofeev specifically replicating certain information as needed into the method of Boyd to take advantage of replicating different information according to asynchronous data operations.  The modification would have been obvious because one of the ordinary skills in the art would implement the data agent operations may be configured to quiesce the application based on the status (e.g., capacity) of the source logs, the replication logs and/or the destination storage device.

As per Claim 3, the rejection of Claim 1 is incorporated and Boyd discloses: 
wherein the first storage device replicates the first portion of the data according to a first replication sub-information of a replication information, wherein the replication information indicates that data needs replicating to the destination storage device; and wherein the second storage device replicates the second portion of the data according to a second replication sub-information of the replication information. (Par [0016], “In a further embodiment, the first storage system performs the switch to cause updates to be received at the second storage locations. The second storage system communicates to a data mover system information indicating that the second copy relationship is suspended.” Par [0026], “The components 4a, 4b, 4c, 6a, 6b, 6c, 8, 10, 14, and 16 are connected to the network 2 and the network 2…” And Par [0035], “Updates to the first storage locations are indicated in the first bitmap 24a. A suspended third copy relationship 34 is established (at block 106) between the second storage 6b locations in the first copy relationship 30 and the third storage 6c locations. Updates to the second storage 6c locations are indicated in the second bitmap 24b. The operations at blocks 104 and 106 may be performed by storage management code 22a, 22b or SDM 8 code used to implement the asynchronous remote copy operation” and par [0037], “volume as part of the first copy relationship 30, a bit is set to "one" in the secondary storage system volume "n" bitmap such as performed for the primary storage 6a volume. The SDM 8 sends a toggle command as part of the second copy relationship 32” “part” being the “portion” as claimed).

As per Claim 5, the rejection of Claim 1 is incorporated and Boyd discloses: 
further comprising: replicating, by the second storage device, data that has not been replicated by the first storage device to the destination storage device after the first storage device is faulty. (Par [0035], “Updates to the first storage locations are indicated in the first bitmap 24a. A suspended third copy relationship 34 is established (at block 106) between the second storage 6b locations in the first copy relationship 30 and the third storage 6c locations. Updates to the second storage 6c locations are indicated in the second bitmap 24b. The operations at blocks 104 and 106 may be performed by storage management code 22a, 22b or SDM 8 code used to implement the asynchronous remote copy operation.” And par [0024] FIG. 5 illustrates an embodiment of operations to switch over to sending updates to the secondary storage system in response to a failure at the primary storage system”).

As per Claim 6, the rejection of Claim 1 is incorporated and Boyd discloses: 
wherein a storage system comprising the first storage device and the second storage device is an active-active storage system. (Par [0036-0037], “The updates to the primary 6a or secondary 6b storage that are copied to the third storage 6c may be maintained in cache and later destaged to the third storage 6c. In response to initiating (at block 150) the remote copy operations, the SDM 8 determines (at block 152) whether the second copy relationship 32 is active, which means the third copy relationship 34 is suspended. If (at block 152) the second copy relationship 32”).

As per Claim 7, the rejection of Claim 1 is incorporated and Boyd discloses: 
wherein: the first storage device and the second storage device have a synchronous replication relationship; the first storage device and the destination storage device have a first asynchronous replication relationship; (Par [0037], “This toggle command causes the primary storage 6a volume "n" bitmap to transfer its contents to the "n-1" bitmap and then clear the "n" bitmap. If the propagate flag is set, then the primary storage system 4a sends the toggle command to the secondary storage system 4b to perform the same toggle function. This dual bitmap design for each volume is used in an embodiment where the second copy relationship 32 is an asynchronous copy operation and there may be updates in the primary storage system 4a cache which have not been journaled yet but are noted in the bitmaps. This information in the "n-1" bitmap will be used during the failover to send data from the secondary storage 4b volume to the third storage 4c volume that has previously been updated but has not been transferred by the SDM 8 to the journal 10” the “flag” informs if there is a need of copying or replicating the primary or secondary system.) the second storage device and the destination storage device have a second asynchronous replication relationship; and both the first asynchronous replication relationship and the second asynchronous replication relationship are in an active state. (Par [0036-0037], “The updates to the primary 6a or secondary 6b storage that are copied to the third storage 6c may be maintained in cache and later destaged to the third storage 6c. In response to initiating (at block 150) the remote copy operations, the SDM 8 determines (at block 152) whether the second copy relationship 32 is active, which means the third copy relationship 34 is suspended. If (at block 152) the second copy relationship 32”).

As per Claim 8, Boyd discloses: 
A data replication method comprising: receiving, by a destination storage device, a first portion of data sent by a first storage device; and receiving, by the destination storage device, (Par [0026], par [0029], “A consistency group has a consistency time for all data writes in a consistency group having a time stamp equal or earlier than the consistency time stamp. A consistency group is a collection of updates to the primary volumes such that dependent writes are secured in a consistent manner. The consistency time is the latest time to which the system guarantees that updates to the secondary volumes are consistent. Consistency groups maintain data consistency across volumes and storage devices. Thus, when data is recovered from the secondary volumes, the recovered data will be consistent.” And par [0035-0037]) a second portion of the data sent by a second storage device while receiving the first portion of the data from the first storage device; (Par [0026] FIG. 1 illustrates an embodiment of a network computing environment. A network 2 includes storage systems 4a, 4b, 4c (also known as control units or storage controllers); storages 6a, 6b, 6c; a system data mover (SDM) 8 managing the copying of updates from the primary storage system 4a to the third storage system 4c…”), wherein the first storage device and the second storage device store the data. (Par [0005], “In data mirroring systems, data is maintained in volume pairs. A volume pair is comprised of a volume in a primary storage device and a corresponding volume in a secondary storage device that includes an identical copy of the data maintained in the primary volume.”).
Boyd disclosed portion as interpreted, part of data, however Erofeev, specifically discloses portion of data, see Claim 1, “writing data to a temporary file on the first storage device…a second storage device, based on a portion of the data entries, a portion of the data operations to replicate data to a first location on the second storage device” and par [0054], recites “prior to (or concurrently with) data replication using one or more filter drivers 110, the data agent 236 may perform a scan of the source system 102 (e.g., the source storage device 112)” and see figures 4 and 6, which shows client computer and source storage device, having logs and replicating portions with different information to replication logs directed to replication volume 1 and replication volume 2.)
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Erofeev specifically replicating certain information as needed into the method of Boyd to take advantage of replicating different information according to asynchronous data operations.  The modification would have been obvious because one of the ordinary skills in the art would implement the data agent operations may be configured to quiesce the application based on the status (e.g., capacity) of the source logs, the replication logs and/or the destination storage device.

As per Claim 9, the rejection of Claim 8 is incorporated and Boyd discloses: 
further comprising: sending, by the destination storage device to the first storage device, a first acquisition request for acquiring the first portion of data:
sending. by the destination storage device to the second storage device, a second acquisition request for acquiring the second portion of the data. (Par [0035], “Updates to the first storage locations are indicated in the first bitmap 24a. A suspended third copy relationship 34 is established (at block 106) between the second storage 6b locations in the first copy relationship 30 and the third storage 6c locations. Updates to the second storage 6c locations are indicated in the second bitmap 24b. The operations at blocks 104 and 106 may be performed by storage management code 22a, 22b or SDM 8 code used to implement the asynchronous remote copy operation.”)

As per Claim 10, the rejection of Claim 8 is incorporated and Boyd discloses: 
wherein the first portion of the data is sent by the first storage device according to a first replication sub-information of a replication information, wherein the replication information indicates that data needs replicating to the destination storage device; and (Par [0035], “Updates to the first storage locations are indicated in the first bitmap 24a. A suspended third copy relationship 34 is established (at block 106) between the second storage 6b locations in the first copy relationship 30 and the third storage 6c locations. Updates to the second storage 6c locations are indicated in the second bitmap 24b. The operations at blocks 104 and 106 may be performed by storage management code 22a, 22b or SDM 8 code used to implement the asynchronous remote copy operation.”)
wherein the second portion of the data is sent by the second storage device according to a second replication sub-information of the replication information. (Par [0016], “In a further embodiment, the first storage system performs the switch to cause updates to be received at the second storage locations. The second storage system communicates to a data mover system information indicating that the second copy relationship is suspended.” And Par [0035], “Updates to the first storage locations are indicated in the first bitmap 24a. A suspended third copy relationship 34 is established (at block 106) between the second storage 6b locations in the first copy relationship 30 and the third storage 6c locations. Updates to the second storage 6c locations are indicated in the second bitmap 24b. The operations at blocks 104 and 106 may be performed by storage management code 22a, 22b or SDM 8 code used to implement the asynchronous remote copy operation” and par [0037], “volume as part of the first copy relationship 30, a bit is set to "one" in the secondary storage system volume "n" bitmap such as performed for the primary storage 6a volume. The SDM 8 sends a toggle command as part of the second copy relationship 32” “part” being the “portion” as claimed)

As per Claim 11, the rejection of Claim 9 is incorporated and Boyd discloses: 
wherein: the first acquisition request comprises address information of the first portion of the data; and the second acquisition request comprises address information of the second portion of the data. (Par [0016], “In a further embodiment, the first storage system performs the switch to cause updates to be received at the second storage locations. The second storage system communicates to a data mover system information indicating that the second copy relationship is suspended.” Par [0026], “The components 4a, 4b, 4c, 6a, 6b, 6c, 8, 10, 14, and 16 are connected to the network 2 and the network 2…” And Par [0035], “Updates to the first storage locations are indicated in the first bitmap 24a. A suspended third copy relationship 34 is established (at block 106) between the second storage 6b locations in the first copy relationship 30 and the third storage 6c locations. Updates to the second storage 6c locations are indicated in the second bitmap 24b. The operations at blocks 104 and 106 may be performed by storage management code 22a, 22b or SDM 8 code used to implement the asynchronous remote copy operation” and par [0037], “volume as part of the first copy relationship 30, a bit is set to "one" in the secondary storage system volume "n" bitmap such as performed for the primary storage 6a volume. The SDM 8 sends a toggle command as part of the second copy relationship 32” “part” being the “portion” as claimed).

As per Claim 13, the rejection of Claim 9 is incorporated and Boyd discloses: 
further comprising: sending, by the destination storage device, a third acquisition request to the second storage device when the first storage device is faulty, wherein the third acquisition request comprises information of data that has not been replicated by the first storage device; and receiving, by the destination storage device, third data sent by the second storage device in response to the third acquisition request.  (Par [0035], “Updates to the first storage locations are indicated in the first bitmap 24a. A suspended third copy relationship 34 is established (at block 106) between the second storage 6b locations in the first copy relationship 30 and the third storage 6c locations. Updates to the second storage 6c locations are indicated in the second bitmap 24b. The operations at blocks 104 and 106 may be performed by storage management code 22a, 22b or SDM 8 code used to implement the asynchronous remote copy operation.”).

As per Claim 14, the rejection of Claim 8 is incorporated and Boyd discloses: 
further comprising: receiving, by the destination storage device from the second storage device, data that has not been replicated by the first storage device to the destination storage device after the first storage device is faulty. (Par [0036-0037], “The updates to the primary 6a or secondary 6b storage that are copied to the third storage 6c may be maintained in cache and later destaged to the third storage 6c. In response to initiating (at block 150) the remote copy operations, the SDM 8 determines (at block 152) whether the second copy relationship 32 is active, which means the third copy relationship 34 is suspended. If (at block 152) the second copy relationship 32” And par [0024], “FIG. 5 illustrates an embodiment of operations to switch over to sending updates to the secondary storage system in response to a failure at the primary storage system”).

As per Claim 15, the rejection of Claim 8 is incorporated and Boyd discloses: 
wherein a storage system comprising the first storage device and the second storage device is an active-active storage system. (Par [0036-0037], “The updates to the primary 6a or secondary 6b storage that are copied to the third storage 6c may be maintained in cache and later destaged to the third storage 6c. In response to initiating (at block 150) the remote copy operations, the SDM 8 determines (at block 152) whether the second copy relationship 32 is active”).

As per Claim 16, the rejection of Claim 8 is incorporated and Boyd discloses: 
wherein: the first storage device and the second storage device have a synchronous replication relationship: the first storage device and the destination storage device have a first asynchronous replication relationship; (Par [0035], “Updates to the first storage locations are indicated in the first bitmap 24a. A suspended third copy relationship 34 is established (at block 106) between the second storage 6b locations in the first copy relationship 30 and the third storage 6c locations. Updates to the second storage 6c locations are indicated in the second bitmap 24b. The operations at blocks 104 and 106 may be performed by storage management code 22a, 22b or SDM 8 code used to implement the asynchronous remote copy operation.”)
the second storage device and the destination storage device have a second asynchronous replication relationship; and wherein both the first asynchronous replication relationship and the second asynchronous replication relationship are in an active state. (Par [0036-0037], “The updates to the primary 6a or secondary 6b storage that are copied to the third storage 6c may be maintained in cache and later destaged to the third storage 6c. In response to initiating (at block 150) the remote copy operations, the SDM 8 determines (at block 152) whether the second copy relationship 32 is active, which means the third copy relationship 34 is suspended. If (at block 152) the second copy relationship 32”).

As per Claims 17-20, 22-28, and 30-32, being the system claims corresponding to the method claims 1-3, 5-11, and 13-16 respectively and rejected under the same reason set forth in connection of the rejections of Claims 7-9 and 11-13 and further Boyd discloses: (Par [0002]).

Allowable Subject Matter
9.	Claims 4, 12, 21, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        November 5, 2022